DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither anticipates nor renders obvious a gear, where, for each gear tooth, a starting profile for that gear tooth is defined in a reference plane and extends outward from a reference circle, for each one of a plurality of locations on the starting profile of that gear tooth, a corresponding imaginary ray is associated with that location on the starting profile, the corresponding imaginary ray being defined in the reference plane and extending from the axis of gear rotation to that location on the starting profile, a corresponding further axis is associated with that location on the starting profile, the corresponding further axis being tangential to the reference circle at the intersection of the corresponding imaginary ray and the reference circle, and the location on the starting profile is rotated out of the reference plane about its corresponding further axis while its distance from the further axis remains fixed, a respective path traversed by that location as it is rotated defining a portion of the outer shape of the gear tooth, and the cross-sectional area of the gear tooth decreasing as the distance from the axis of gear rotation decreases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658    
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658